Citation Nr: 0304161	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  97-00 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic lung disease, 
to include chronic obstructive pulmonary disease, bronchitis, 
and asbestosis.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from April 1944 to April 1946, 
and from September 1949 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of August 1996, 
which, in pertinent part, denied service connection for 
chronic obstructive pulmonary disease and bronchitis.  That 
part of the appeal was remanded by the Board in April 1998 
for further development.  In February 2002, the RO included 
asbestosis in the appeal as part of the overall claim for a 
respiratory condition.


FINDINGS OF FACT

1.  The veteran currently has asbestosis related to in-
service asbestos exposure.

2.  A current calcified lung granuloma began in service.  

3.  Other chronic lung diseases, including bronchitis and 
chronic obstructive pulmonary disease, began many years after 
service and were not due to any incident of service, 
including exposure to asbestos.


CONCLUSIONS OF LAW

1.  Asbestosis was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

2.  A calcified lung granuloma was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

3.  Other chronic lung disorders, including chronic 
obstructive pulmonary disease and bronchitis, were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service in the Marine Corps from April 
1944 to April 1946, and from September 1949 to September 
1970, at which point he retired based on over 24 years of 
active duty.  He served in the Pacific theater during World 
War II; in Korea during the Korean Conflict; and in Vietnam 
during the Vietnam era, where his awards included the Combat 
Action Ribbon and the Air Medal.  Service records indicate 
his occupational specialty was either welder or aircraft 
structural mechanic throughout his active duty.

Service medical records show the veteran was treated for 
pneumonia in June 1944.  In February 1965, he complained of 
chest pain.  Physical examination was negative.  A chest X-
ray showed considerable scarring of old duration, with no 
infiltrates or abnormal densities.  The impression was 
essentially normal chest.  A chest X-ray in September 1967 
was noted to be essentially negative.  On the retirement 
examination in April 1970, a chest X-ray was reported to be 
within normal limits.  Clinical evaluation of the chest and 
lungs noted a defect of slight pectus excavatum.  The veteran 
was released from active duty in September 1970.

A January 1975 military retiree examination noted the lungs 
and chest were normal, and on an accompanying medical history 
form the veteran reported no lung problems.

In April 1992, the veteran was evaluated by J. A. Meadows, 
M.D.  The veteran said he had had considerable asbestos 
exposure throughout his working life, starting with his 
employment as an apprentice pipefitter for three years at the 
Naval Air Station.  The veteran had smoked from age 13 until 
15 years ago.  He had a history of an almost daily cough.  
Currently, he was a self-employed welder.  Chest X-ray showed 
some linear atelectasis or fibrosis at the left base but was 
otherwise unremarkable.  There was no evidence of 
interstitial lung disease or pleural disease of asbestos.  
The impression was chronic bronchitis, and past history of 
heavy asbestos exposure.  

In April 1993, he was seen for follow-up.  The veteran was 
still working as a welder.  Pulmonary function tests were not 
significantly changed from the previous year, and showed 
moderately severe small airways obstructive disease.  A chest 
X-ray showed some linear scarring at the left base, without 
pleural thickening or increased interstitial markings or 
other findings to suggest asbestosis.  The assessment was 
chronic obstructive pulmonary disease with chronic bronchitis 
and past history of heavy asbestos exposure with question of 
asbestosis component.  

A report of a private chest X-ray obtained in December 1993 
showed probable chronic obstructive pulmonary disease.  There 
was scarring noted at the left base with minimal old 
granulomatous changes.  A chest X-ray in February 1994 
disclosed that the lungs appeared mildly hyperexpanded with 
some chronic changes in the bases.  There were no acute 
infiltrates seen.  The impression was chronic basilar 
changes.  

In April 1995, the veteran was evaluated by S. D. Desai, 
M.D., with complaints of difficulty breathing especially with 
exertion.  History included smoking 2 packs of cigarettes per 
day for 50 years, and quitting in 1980.  History also 
included exposure to asbestos and several chemicals in work 
as a welder and metalsmith.  A chest X-ray disclosed mild 
chronic obstructive pulmonary disease but no signs of 
asbestos related lung disease.  Pulmonary function tests 
showed an obstructive defect with air trapping, and the 
doctor felt a component of restrictive defect probably 
coexisted.  

In April 1996, the veteran was seen at the VA for his 
pulmonary condition.  He said he had been exposed to asbestos 
and Agent Orange.  On an Agent Orange protocol examination 
conducted in May 1996, the veteran said he had developed 
shortness of breath at the age of 50.  He said he had been 
exposed to asbestos and welding gases.  He said he had smoked 
from age 13 to age 55.  On examination, respiratory movements 
were depressed.  Percussion was normal.  Inspiratory and 
expiratory breath sounds were distant.  Chest X-rays revealed 
chronic obstructive pulmonary disease with no acute 
infiltration or pleural fluid.  

In July 1998, a VA respiratory examination was conducted.  
The veteran said he had had significant exposure to asbestos 
while on active duty.  He had recently begun smoking again.  
On examination, he had good air movement, clear auscultation, 
with no appreciable wheezing or rhonchi, and no 
hyperresonance to percussion.  Chest X-rays disclosed a small 
densely calcified granuloma, but nothing acute, with no 
infiltrates or effusions.  According to an addendum dated in 
September 1998, a chest X-ray in August 1998 had shown no 
evidence of asbestos-related disease.  Pulmonary function 
tests in July 1998 revealed mild obstructive ventilatory 
defect.  The diffusing capacity was preserved.  The findings 
were thought to be consistent with either asthmatic or 
bronchitic response.  There was no definite evidence of 
pulmonary asbestosis.  There was significant evidence of 
current heavy smoking.  The impression was chronic 
obstructive pulmonary disease in a smoker, with no overt 
evidence of asbestos-related disease.  

In August 1999, the veteran underwent an asbestos evaluation 
by R. Altmeyer, M.D.  The veteran said he had worked as a 
pipe fitter and welder.  Aside from his military experiences, 
he had been a plumber from 1946 to 1949, and from 1970 to 
1993, a pipe fitter.  He said he had had significant exposure 
to asbestos over the years as a pipefitter/welder.  He said 
he had torn asbestos insulation off of pipes, and that he had 
worked in areas where insulator, pipe fitters, and boiler 
makers were working.  His major exposure was from 1943 until 
the 1970s.  He said he worked directly with asbestos 
insulation, cloth, gloves, gaskets, packing, and fire brick.  
Currently, he had resumed smoking again, after having quit 
for 20 years.  He reported his current symptoms as shortness 
of breath with slight exertion, and a productive cough, 
without wheezing.  On examination, breath sounds were 
moderately decreased, he had prolonged forced expiratory 
time.  There were wheezes on exhalation, and crackles at the 
bases.  Pulmonary function tests revealed moderate airflow 
obstruction.  Diffusing capacity was moderately reduced.  
There was mild restrictive impairment with a TLC of 75 
percent of predicted.  A chest X-ray was abnormal.  The 
impression was that based on history, examination, and review 
of chest X-ray and pulmonary function tests, the veteran had 
pulmonary asbestosis on the basis of irregular opacities at 
the lung bases, persistent crackles at the lung bases, and 
significant exposure to asbestos with an appropriate latency 
period.  Additionally, he had restrictive ventilatory 
impairment with reduced diffusing capacity.  He also had 
airways obstruction due to his current and prior cigarette 
smoking.  The doctor's opinion was that the asbestosis arose 
from the inhalation of asbestos fibers in the work place.  
The veteran was advised to stop smoking, as the combination 
of cigarette smoking and asbestos exposure increased the 
change of lung cancer 80 to 100-fold.  There was also a 
calcified granuloma in the right lower lung zone from old 
inflammatory disease.  

A VA examination was conducted in November 2001.  It was 
noted that the claims file was reviewed.  The veteran's 
occupational history was primarily as a welder and pipefitter 
from 1943 to 1993.  He reported the onset of dyspnea in 1994.  
On examination, the lungs were clear to palpation, 
percussion, and auscultation.  Pulmonary function tests were 
noted to reveal mild obstruction, noted by a decrease in FVC.  
The spirometry report resulted in a computerized 
interpretation of moderate restrictive ventilatory defect, 
indicated by a finding of moderately reduced forced vital 
capacity (FVC).  The examiner noted that the pulmonary 
function tests results were clear and DLCO (diffusing 
capacity) was not indicated.  Chest X-rays disclosed chronic 
obstructive pulmonary disease, and an apparent granuloma in 
the right mid lung field, unchanged from 1996.  Line density 
present in the region of the left costophrenic angle 
represented linear fibrotic changes.  It was noted that the 
chest X-ray was not commensurate with asbestosis.  The 
diagnosis was chronic obstructive pulmonary disease with 
longstanding cigarette smoking.  



II.  Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  All identified evidence has been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The veteran contends that he was exposed to asbestos on a 
regular basis throughout his 24-year military career, in the 
course of his duties as a pipefitter and aviation welder, and 
that as a result, he developed lung disease.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  VA Adjudication 
Procedure Manual, M21-1, Part VI,  7.21(a)(1) (Change 90, 
Aug. 19, 2002).  

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement sheet and 
pipe products, military equipment, etc.  Exposure to any 
simple type of asbestos is unusual except in mines and mills 
where the raw materials are produced.  M21-1, Part VI,  
7.21(b)(1).

High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to chrysotile products as well as 
amosite and crocidolite since these varieties of African 
asbestos were used extensively in military ship construction.  
Many of these people have only recently come to medical 
attention because the latent period varies from 10 to 45 or 
more years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI,  7.21(b)(2).

When considering VA compensation claims, it must be 
determined whether or not military records demonstrate 
evidence of asbestos exposure in service.  M21-1, Part VI,  
7.21(d)(1).  

The veteran's reported history of asbestos exposure in 
service, his occupational specialties while in the military, 
and the time period of his active duty (i.e., primarily 
before dangers of asbestos exposure became well known, and 
protective measures were instituted) are sufficient to 
establish his in-service asbestos exposure.  Although he 
continued to work as a welder and pipe fitter for years after 
service, his lengthy period of active duty and the latency 
period involved in development of asbestos-related disease 
support a finding that in-service asbestos is a major 
causative factor in any current asbestos-related lung 
disease.  

Until recent years, the veteran's medical examinations 
generally did not find asbestos-related lung abnormalities, 
although he was regularly checked for such, given his 
occupational background.  The medical evidence from 1999-2001 
contains conflicting evidence as to whether the veteran has 
current asbestos-related lung disease.  The evaluation by Dr. 
Altmeyer in 1999 resulted in a conclusion that the veteran 
did have asbestosis, while the VA examiner in 2001 reached 
the opposite conclusion.  After reviewing all the evidence, 
including the conflicting medical opinions, and applying the 
benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) in favor of 
the veteran, the Board finds he now has asbestosis, and that 
it was caused by asbestos exposure in service.  Thus service 
connection is warranted for asbestosis. 

In addition, the post-service X-rays have shown a calcified 
lung granuloma, due to old inflammatory disease.  On one 
occasion in 1993 this was associated with linear scarring, 
and service medical records show old scarring on an X-ray in 
1965.  Although the extent, if any, to which the veteran has 
respiratory impairment due to this abnormality is not known , 
the evidence supports a finding that it began in service.  
Therefore, service connection is warranted for a calcified 
lung granuloma.

However, the medical evidence establishes that other lung 
disease, including chronic obstructive pulmonary disease or 
bronchitis, are not related to service.  Service medical 
records do not show these conditions, and the evidence 
indicates they began many years after service.  VA and 
private doctors have attributed these particular lung 
conditions to the veteran's cigarette smoking, and current 
law prohibits service connection based on the use of tobacco 
products during service.  38 U.S.C.A. § 1103; 38 C.F.R. 
§ 3.300.  The medical evidence does not link these conditions 
to asbestos exposure in service.  As the preponderance of the 
evidence is against service connection for chronic 
obstructive pulmonary disease or bronchitis, the benefit-of-
the-doubt rule does not apply, and that aspect of the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  









ORDER

Service connection for asbestosis is granted.

Service connection for a calcified lung granuloma is granted.

Service connection for other lung disease, including chronic 
obstructive pulmonary disease and bronchitis, is denied.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

